Citation Nr: 1824206	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 19, 2000 for the grant of service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1991 to October 1992.  He was awarded the Army Service Ribbon and Marksman Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bipolar disorder and assigned a 100 percent disability rating from September 19, 2000.  The Veteran filed a Notice of Disagreement with respect to the assigned effective date.

The Board observes that in August 2016, after the Veteran's case was certified to the Board, he obtained representation from a private attorney.  In April 2017, the Veteran's representative filed a motion to withdraw.  The Board sent the representative a letter in August 2017 explaining the requirements for withdrawing representation after a case had been certified to the Board.  In a response received the same month, the Veteran's representative stated that continued representation of the Veteran would be impractical.  See August 22, 2017 letter.  In September 2017, the Board sent the Veteran a letter explaining that his representative had withdrawn and asking him whether he intended to seek other representation or instead represent himself.  The Veteran indicated he wished to represent himself in a submission received on October 4, 2017.  See also September 7, 2017 letter.  Accordingly, the Board acknowledges the Veteran's election in this regard.

The Veteran attended a travel board a hearing before the undersigned Veterans' Law Judge in July 2017.  A transcript of that proceeding has been associated with the claims file.

The issue of whether the March 6, 1996 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE) has been raised by the record in statements received August 19, 2011, February 24, 2014, October 4, 2017, and December 28, 2017, as well as during the Veteran's July 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must defer consideration of the Veteran's claim for entitlement to an effective date earlier than September 19, 2000 for the grant of service connection for bipolar disorder to allow the AOJ to consider the Veteran's CUE motion, as it is inextricably intertwined with the claim for an earlier effective date for the grant of service connection for bipolar disorder.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, if CUE is found in the March 1996 rating decision, which denied service connection for an acquired psychiatric disorder, it would have a direct impact on the effective date assigned for the award of service connection for bipolar disorder.

The United States Court of Appeals for Veterans Claims has held that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Take any steps necessary to adjudicate the referred motion concerning whether there was CUE in the March 6, 1996 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder.  

2.  Once the Veteran's CUE motion has been adjudicated, the AOJ must furnish a Supplemental Statement of the Case readjudicating the claim of entitlement to an effective date earlier than September 19, 2000, for the grant of service connection for bipolar disorder.  Then return the claims file to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


